          Case 1:19-cv-07000-PAE Document 4 Filed 04/03/20 Page 1 of 8
                                                                                  200 WEST 41ST STREET
                                                                                            17TH FLOOR
                                                                              NEW YORK, NY 10036-7203
                                                                                   TELEPHONE (212) 972-3000
                                                                                     TELEFAX (212) 972-2245
                                                                                   WWW.KLESTADT.COM




TRACY L. KLESTADT
DIRECT: (212) 679-8700
EMAIL: TKLESTADT@KLESTADT.COM



                                                              April 3, 2020

Via ECF and By Hand

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     Carbon Investment Partner LLC and Carbon Master Fund, L.P., Appelants
               v. Lee Alexander Bressler, Appellee
               Case No. 19 Civ. 7000 (PAE)

Your Honor:

       We write on behalf of appellants Carbon Investment Partners, LLC and Carbon Master
Fund, L.P. (together, “Carbon”) regarding the captioned bankruptcy appeal.

         Yesterday, Your Honor entered an order dismissing the appeal on the basis of appellants’
failure to file a designation of the items to be included in the record on appeal and a statement of
the issues to be presented pursuant to Fed. R. Bankr. P. 8009(a), and for not making any other
filing on the docket of this matter.

       Appellants and appellee had previously entered into three stipulations extending the time
for complying with Bankruptcy Rule 8009, which stipulations were “so ordered” by the
Bankruptcy Court. Copies of the stipulations are attached hereto. The last of the stipulations
provide for an extension of time until April 30, 2020.

       This subject matter of this appeal involves the deadline for objecting to the
dischargeability of Carbon’s debt in appellee’s bankruptcy case. There are two reasons for the
multiple extensions of the Rule 8009 deadline, which were agreed to in an effort to minimize
expenses and conserve judicial resources. First, there is a pending adversary proceeding
involving Carbon’s objection to the appellee’s overall bankruptcy discharge, which, if sustained,
would moot the appeal. Second, there have been ongoing settlement discussions between
Carbon and the appellee, which, if concluded, would also moot the appeal.



                                                 1
          Case 1:19-cv-07000-PAE Document 4 Filed 04/03/20 Page 2 of 8
                                                                                    200 WEST 41ST STREET
                                                                                              17TH FLOOR
                                                                                NEW YORK, NY 10036-7203
                                                                                     TELEPHONE (212) 972-3000
                                                                                       TELEFAX (212) 972-2245
                                                                                     WWW.KLESTADT.COM


       Until such time as either there is a decision on the discharge objection, or settlement
negotiations are successfully concluded, it is necessary for Carbon to preserve its rights.

        My understanding of appellate procedure is that is inappropriate to file any pleadings on
the District Court docket until the Bankruptcy Court has transmitted the record on appeal. Please
allow me to apologize to the Court if there was confusion that arose by my failure to inform the
Court of the existing stipulations, and if my understanding of the rules was in error.

        In view of the foregoing, we respectfully request that the Court vacate the order of
dismissal. We of course will keep the Court apprised on a timely basis going forward of any
further developments.

       Thank you for your consideration.



                                                       Respectfully submitted,

                                                        /s/ Tracy L. Klestadt

                                                       Tracy L. Klestadt


Cc:    Ronald Friedman, Esq.
       SilvermanAcampora LLP
       (Counsel to appellee)




            The motion is granted and this matter is re-opened. This case is hereby
            stayed. Appellant is to file a status update on the docket of this case every 60
            days. SO ORDERED.


                                 PaJA.�
                            __________________________________
                                  PAUL A. ENGELMAYER           4/6/2020
                                  United States District Judge




                                                   2
18-13098-mg
         CaseDoc
             1:19-cv-07000-PAE
                 136 Filed 06/10/19
                                Document
                                     Entered
                                           4 06/10/19
                                              Filed 04/03/20
                                                        15:45:45
                                                              PageMain
                                                                   3 of Document
                                                                        8
                                    Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                               :
                                                                     :   Chapter 11
 LEE ALEXANDER BRESSLER,                                             :
                                                                     :   Case No. 18-13098 (MG)
                                       Debtor.                       :
 ------------------------------------------------------------------x

    STIPULATION AND ORDER EXTENDING TIME TO FILE NOTICE OF APPEAL

        In this stipulation (the “Stipulation”) (A) Carbon Investment Partners, LLC and Carbon

Master Fund L.P. (collectively, “Carbon”) and (B) Lee Alexander Bressler (“Debtor”), agree as

follows:

        1.       Pursuant to Federal Rule of Bankruptcy Procedure 8002(d), the deadline for Carbon

to file a Notice of Appeal of the Court’s MEMORANDUM OPINION AND ORDER DENYING

MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE dated May 10, 2019 (ECF Doc. #

103) and the Court’s MEMORANDUM OPINION AND ORDER DENYING MOTION FOR

RECONSIDERATION OF DECISION DENYING MOTION TO EXTEND TIME TO OBJECT TO

DISCHARGE dated June 4, 2019 (ECF Doc. # 126) is hereby extended from June 18, 2019 to,

through and including July 9, 2019.

        2.       This Stipulation may be executed in one or more counterparts, each of which shall be

deemed an original but all of which together shall constitute one and the same instrument. Any

signature delivered by a party via telecopier transmission shall be deemed an original signature hereto.

        3.       The Bankruptcy Court shall retain jurisdiction with respect to all matters arising from

or related to this Stipulation, including, without limitation, for purposes of enforcing the terms and

conditions of this Stipulation.




                                                             1
18-13098-mg
         CaseDoc
             1:19-cv-07000-PAE
                 136 Filed 06/10/19
                                Document
                                     Entered
                                           4 06/10/19
                                              Filed 04/03/20
                                                        15:45:45
                                                              PageMain
                                                                   4 of Document
                                                                        8
                                    Pg 2 of 2


Dated: New York, New York                    Dated:     New York, New York
       June 10, 2019                                    June 10, 2019

        SILVERMAN ACAMPORA LLP                        KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP


   By: /s/ Ronald Friedman                   By:      /s/ Tracy L. Klestadt
       Ronald Friedman                                Tracy L. Klestadt
       100 Jericho Quadrangle                         200 West 41st Street, 17th Floor
       Suite 300                                      New York, New York 10036
       Jericho, NY 11753                              Tel: (212) 972-3000
       Tel: (516) 479-6300                            Fax: (212) 972-2245
       Email:                                         Email: tklestadt @klestadt.com
       rfriedman@silvermanacampora.com
                                                      Co-Counsel to Carbon Investment
        Counsel to the Debtor                          Partners LLC and Carbon Master
                                                       Fund L.P.



IT IS SO ORDERED.
Dated: June 10, 2019
       New York, New York

                                    _____/s/ Martin Glenn_______
                                           MARTIN GLENN
                                    United States Bankruptcy Judge




                                         2
18-13098-mg  Doc 169 Filed 10/04/19
        Case 1:19-cv-07000-PAE       Entered
                               Document      10/04/19
                                          4 Filed     08:17:44
                                                  04/03/20 Page Main
                                                                5 of 8Document
                                  Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re                                                               :
                                                                    :   Chapter 11
LEE ALEXANDER BRESSLER,                                             :
                                                                    :   Case No. 18-13098 (MG)
                                      Debtor.                       :
------------------------------------------------------------------x

      SECOND STIPULATION AND ORDER EXTENDING TIME FOR CARBON
    INVESTMENT PARTNERS LLC AND CARBON MASTER FUND, L.P. TO FILE
      DESIGNATION OF RECORD AND STATEMENT OF ISSUES ON APPEAL
     PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 8009(a)(1)

        In this stipulation (the “Stipulation”) (A) Carbon Investment Partners, LLC and Carbon

Master Fund L.P. (“Appellants”) and (B) Lee Alexander Bressler (the “Appellee”), agree as

follows:

                  1.       On July 8, 2019, Appellant filed a Notice of Appeal [ECF Docket no. 151]

        of the Court’s MEMORANDUM OPINION AND ORDER DENYING MOTION TO

        EXTEND TIME TO OBJECT TO DISCHARGE dated May 10, 2019 [ECF Docket no.

        103] and the Court’s MEMORANDUM OPINION AND ORDER DENYING MOTION

        FOR RECONSIDERATION OF DECISION DENYING MOTION TO EXTEND TIME

        TO OBJECT TO DISCHARGE dated June 4, 2019 [ECF Docket No. 126].

                  2.       The deadline for Appellant to file its designation of the items to be

        included in the record on appeal and a statement of the issues to be presented as required

        by Federal Rule of Bankruptcy Procedure 8009(a)(1) is hereby extended from October

        31, 2019 to, through and including January 15, 2020.

                  3.       This Stipulation may be executed in one or more counterparts, each of

        which shall be deemed an original but all of which together shall constitute one and the
18-13098-mg  Doc 169 Filed 10/04/19
        Case 1:19-cv-07000-PAE       Entered
                               Document      10/04/19
                                          4 Filed     08:17:44
                                                  04/03/20 Page Main
                                                                6 of 8Document
                                  Pg 2 of 2



      same instrument. Any signature delivered by a party via telecopier transmission shall be

      deemed an original signature hereto.

             4.      The Bankruptcy Court shall retain jurisdiction with respect to all matters

      arising from or related to this Stipulation, including, without limitation, for purposes of

      enforcing the terms and conditions of this Stipulation.

Dated: New York, New York                          Dated:       New York, New York
       October 2, 2019                                          October 2, 2019

       SILVERMAN ACAMPORA LLP                               KLESTADT WINTERS JURELLER
                                                            SOUTHARD & STEVENS, LLP


  By: /s/ Ronald Friedman                          By:      /s/ Tracy L. Klestadt
      Ronald Friedman                                       Tracy L. Klestadt
      100 Jericho Quadrangle                                200 West 41st Street, 17th Floor
      Suite 300                                             New York, New York 10036
      Jericho, NY 11753                                     Tel: (212) 972-3000
      Tel: (516) 479-6300                                   Fax: (212) 972-2245
      Email:                                                Email: tklestadt @klestadt.com
      rfriedman@silvermanacampora.com
                                                            Co-Counsel to the Appellant

       Counsel to the Appellee

IT IS SO ORDERED.
Dated: October 4, 2019
       New York, New York

                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge
18-13098-mg  Doc 182 Filed 01/15/20
        Case 1:19-cv-07000-PAE       Entered
                               Document      01/15/20
                                          4 Filed     13:16:19
                                                  04/03/20 Page Main
                                                                7 of 8Document
                                  Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re                                                               :
                                                                    :   Chapter 11
LEE ALEXANDER BRESSLER,                                             :
                                                                    :   Case No. 18-13098 (MG)
                                      Debtor.                       :
------------------------------------------------------------------x

       THIRD STIPULATION AND ORDER EXTENDING TIME FOR CARBON
    INVESTMENT PARTNERS LLC AND CARBON MASTER FUND, L.P. TO FILE
      DESIGNATION OF RECORD AND STATEMENT OF ISSUES ON APPEAL
     PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 8009(a)(1)

        In this stipulation (the “Stipulation”) (A) Carbon Investment Partners, LLC and Carbon

Master Fund L.P. (“Appellants”) and (B) Lee Alexander Bressler (the “Appellee”), agree as

follows:

                  1.       On July 8, 2019, Appellant filed a Notice of Appeal [ECF Docket no. 151]

        of the Court’s MEMORANDUM OPINION AND ORDER DENYING MOTION TO

        EXTEND TIME TO OBJECT TO DISCHARGE dated May 10, 2019 [ECF Docket no.

        103] and the Court’s MEMORANDUM OPINION AND ORDER DENYING MOTION

        FOR RECONSIDERATION OF DECISION DENYING MOTION TO EXTEND TIME

        TO OBJECT TO DISCHARGE dated June 4, 2019 [ECF Docket No. 126].

                  2.       The deadline for Appellant to file its designation of the items to be

        included in the record on appeal and a statement of the issues to be presented as required

        by Federal Rule of Bankruptcy Procedure 8009(a)(1) is hereby extended from January

        15, 2020 to, through and including April 30, 2020.

                  3.       This Stipulation may be executed in one or more counterparts, each of

        which shall be deemed an original but all of which together shall constitute one and the
18-13098-mg  Doc 182 Filed 01/15/20
        Case 1:19-cv-07000-PAE       Entered
                               Document      01/15/20
                                          4 Filed     13:16:19
                                                  04/03/20 Page Main
                                                                8 of 8Document
                                  Pg 2 of 2



      same instrument. Any signature delivered by a party via telecopier transmission shall be

      deemed an original signature hereto.

             4.      The Bankruptcy Court shall retain jurisdiction with respect to all matters

      arising from or related to this Stipulation, including, without limitation, for purposes of

      enforcing the terms and conditions of this Stipulation.

Dated: New York, New York                          Dated:       New York, New York
       January 15, 2020                                         January 15, 2020

       SILVERMAN ACAMPORA LLP                               KLESTADT WINTERS JURELLER
                                                            SOUTHARD & STEVENS, LLP


  By: /s/ Ronald Friedman                          By:      /s/ Tracy L. Klestadt
      Ronald Friedman                                       Tracy L. Klestadt
      100 Jericho Quadrangle                                200 West 41st Street, 17th Floor
      Suite 300                                             New York, New York 10036
      Jericho, NY 11753                                     Tel: (212) 972-3000
      Tel: (516) 479-6300                                   Fax: (212) 972-2245
      Email:                                                Email: tklestadt @klestadt.com
      rfriedman@silvermanacampora.com
                                                            Co-Counsel to the Appellant
       Counsel to the Appellee

IT IS SO ORDERED.
Dated: January 15, 2020
       New York, New York

                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge
